[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 10-10847                   FEB 25, 2011
                                                                JOHN LEY
                            Non-Argument Calendar                 CLERK
                          ________________________

                           Agency No. A099-036-943

CESAR JULIO ESLAVA JIMENEZ,

                                                                        Petitioner,

                                      versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.

                          ________________________

                     Petition for Review of a Decision of the
                          Board of Immigration Appeals
                          ________________________

                               (February 25, 2011)

Before TJOFLAT, EDMONDSON and WILSON, Circuit Judges.

PER CURIAM:

      Cesar Julio Eslava Jimenez, a native and citizen of Colombia, petitions for

review of the order by the Board of Immigration Appeals (“BIA”) affirming the
decision of the Immigration Judge (“IJ”). The IJ’s decision denied asylum and

withholding of removal.1 No reversible error has been shown; we deny the

petition.

       We review the BIA’s decision in this case because the BIA did not

expressly adopt the IJ’s decision. See Al Najjar v. Ashcroft, 257 F.3d 1262, 1284

(11th Cir. 2001) (noting that we review the BIA’s decision; but “[i]nsofar as the

[BIA] adopts the IJ’s reasoning, we will review the IJ’s decision as well”). We

review de novo legal determinations of the BIA. Id. Factual determinations are

reviewed under the “highly deferential” substantial evidence test; and we must

“affirm the . . . decision if it is supported by reasonable, substantial, and probative

evidence on the record considered as a whole.” Forgue v. U.S. Attorney Gen., 401

F.3d 1282, 1286 (11th Cir. 2005) (citation omitted). To reverse a fact

determination, we must conclude “that the record not only supports reversal, but

compels it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir.

2003).

       An alien may obtain asylum if he is a “refugee,” that is, a person unable or

unwilling to return to his country of nationality “because of persecution or a well-


       1
        Jimenez raises no appellate challenge to the portion of IJ’s decision denying relief under
the Convention Against Torture; so that issue is abandoned. See Sepulveda v. U.S. Attorney
Gen., 401 F.3d 1226, 1228 n.2 (11th Cir. 2005).

                                                2
founded fear of persecution on account of” a protected ground, including political

opinion. 8 U.S.C. §§ 1101(a)(42)(A); 1158(a)(1), (b)(1). The asylum applicant

bears the burden of proving statutory “refugee” status with specific and credible

evidence. Forgue, 401 F.3d at 1287. In part, the applicant must prove that the

alleged persecution or fear of persecution was “at least in part” motivated by a

protected ground. Sanchez Jimenez v. U.S. Attorney Gen., 492 F.3d 1223, 1233

(11th Cir. 2007).

      Jimenez alleged that the Colombian Revolutionary Armed Forces (“FARC”)

persecuted him because of his political opinion, religion, and membership in a

particular social group. Jimenez had co-founded a Christian organization called

the Diamond Light and Love Foundation, which provided social services to poor

Colombians in rural areas. In November 1998, while meeting with a local leader,

Jimenez declared publicly that the Foundation opposed local guerilla groups.

Shortly thereafter, members of the FARC entered the Foundation’s compound and

threatened Jimenez and other Foundation members with death if the Foundation

did not support the guerillas and help spread the FARC’s message; Jimenez and

the other members refused to cooperate. After this incident, the police and the

army provided the Foundation with protection from the FARC.




                                         3
      The next month, members of the FARC fired shots into the Foundation’s

building and addressed the members by name, calling them “traitors” and

“snitches.” Jimenez described the incident as “a crossfire between the army and

the guerilla commando,” with the army intervening before the FARC was able to

enter the building. No Foundation member sustained physical harm during this

incident.

      After this incident, the Foundation moved to a different town and changed

its name; but leaders in the organization (not Jimenez) were attacked and

threatened by the FARC. So, the Foundation then moved to Bogota and again

changed its name. And members continued to receive threatening phone calls

from the FARC. Jimenez never personally received a threatening phone call.

      Jimenez helped to produce a weekly radio program. In 2005, people who

worked at the radio station told Jimenez that he had received, at the station, two

“pamphlets” from the FARC threatening him with death. Jimenez then moved to

the United States.

      The BIA agreed with the IJ’s assessment that the events complained of by

Jimenez did not rise to the level of past persecution. The BIA also concluded that

Jimenez had not shown that the incidents alleged were motivated by a protected

ground but, instead, were motivated by the Foundation’s refusal to cooperate with

                                          4
the FARC. And the BIA concluded that Jimenez showed no well-founded fear of

future persecution. On appeal, Jimenez argues that he established past persecution

and a fear of future persecution based on his political opinion.2

       After review, we cannot say that the record compels the conclusion that

Jimenez suffered past persecution or has a well-founded fear of future persecution

because of his political opinion. Jimenez’s work with the Foundation centered on

providing social services to under-served Colombians. The Foundation was not

politically based and Jimenez provided no testimony about his political opinions

or political involvement. In addition, nothing indicates that the FARC even knew

the political leanings of Jimenez or the Foundation.3

       Jimenez bases his argument that the FARC persecuted him because of his

political opinion on the public statement he made that the Foundation would

oppose guerilla groups and the FARC’s later threats to the Foundation that they

needed to change their philosophy to match the FARC’s. But the BIA reasonably



       2
      Jimenez also argues that we should review only the IJ’s decision because the BIA
summarily affirmed the IJ’s decision. But the BIA issued a separate opinion and did not
summarily affirm the IJ’s decision; so we review the BIA’s decision. See Al Najjar, 257 F.3d at
1284.
       3
         Jimenez indicated in his asylum application that he also sought relief based on his
religion and membership in a particular social group. But on appeal, he argues only that the
FARC persecuted him because of his political opinion. Thus, he abandons the other grounds for
relief. See Sepulveda, 401 F.3d at 1228 n.2.

                                               5
concluded that the threats Jimenez received were because of his, and the

Foundation’s, refusal to cooperate with the guerillas and support their cause. And

refusal to cooperate with guerillas is insufficient to show a protected ground. See

Rodriguez Morales v. U.S. Attorney Gen., 488 F.3d 884, 891 (11th Cir. 2007)

(concluding that petitioner’s testimony that he told the FARC that he disagreed

with their cause could support an inference of persecution because of political

beliefs, but that the evidence equally supported an inference that he was threatened

simply because of his refusal to provide dental services); see also Ruiz v. U.S.

Attorney Gen., 440 F.3d 1247, 1258 (11th Cir. 2006) (evidence that is consistent

with the petitioner’s failure to cooperate with guerillas does not constitute

evidence of persecution based on a statutorily protected ground).4

       Substantial evidence supports the BIA’s decision that Jimenez was

unentitled to asylum; and we are not compelled to reverse the BIA’s decision.

Jimenez’s failure to establish eligibility for asylum forecloses his eligibility for

withholding of removal. See Forgue, 401 F.3d at 1288 n.4. We deny the petition.

       PETITION DENIED.




       4
        Because we conclude that the BIA reasonably determined that Jimenez showed no
protected ground, we need not address whether the incidents alleged rose to the level of past
persecution.

                                                6